Title: To George Washington from James Iredell, 20 September 1790
From: Iredell, James
To: Washington, George



Sir,
Alexandria [Va.] Sept. 20th 1790.

It mortifies me extremely that I should be so near your seat without having it in my power to pay my respects to you and Mrs Washington there, which otherwise I should have had the greatest pleasure in doing—But unfortunately a continued sickness in my Family detained me in New York solong that I have now not a moment to spare, considering that I have some business of consequence to transact in North Carolina if I possibly can before I proceed to Georgia. I beg leave to return my most grateful thanks for the civilities and attention which Mrs Iredell and myself had the honour to receive from you and Mrs Washington in New York. None can more ardently wish for your and her happiness than we at all times shall do. I have the honour to be, with the greatest respect, Sir, Your most obedient and most faithful Servant

Ja. Iredell

